           Case 1:21-cv-02678 Document 6 Filed 03/29/21 Page 1 of 2
IH-32                                                                               Rev: 2014-1




                      United States District Court
                                  for the
                     Southern District of New York
                             Related Case Statement
                                               
                             Full Caption of Later Filed Case:

Syracuse Mountains Corporation




                 Plaintiff                                        Case Number



                     vs.


Bolivarian Republic of Venezuela




                Defendant

                             Full Caption of Earlier Filed Case:
              (including in bankruptcy appeals the relevant adversary proceeding)


Casa Express Corp.




                 Plaintiff                                        Case Number

                                                18-cv-11940$7
                     vs.


Bolivarian Republic of Venezuela




                Defendant


                                            Page 1
               Case 1:21-cv-02678 Document 6 Filed 03/29/21 Page 2 of 2
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:

        ✔
        ____ Closed
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
                          dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)

     ____ Open            (If so, set forth procedural status and summarize any court rulings.)


The complaint in Casa Express was filed on December 18, 2018. On September 30, the Court granted

plaintiffs motion for summary judgment and denied the defendant's motion for a stay. On October 16, 2020, the

court issued a final judgment and on November 23, 2020 it issued an amended final judgment in favor of Casa

Express.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


This case, like Casa Express, is a breach-of-contract action against the Bolivarian Republic

of Venezuela involving the enforcement of sovereign debt obligations issued by Venezuela.

This case and Casa Express involve some of the same series of bonds, issued under the

same agreements and with the same terms. As such, both actions will involve common

issues of law and fact pertaining to Venezuela's defenses to enforcement of the debt. If

these actions are not considered related, there is a risk that the parties could be subject to

conflicting orders. Further, there could be a substantial duplication of effort and expense.

Venezuela has recognized that enforcement actions against it for its sovereign debt are

related by filing a statement of relatedness to that effect. See Statement of Relatedness,

Pharo Gaia v. Bolivarian Republic of Venezuela, ECF No. 3, No. 19-cv-3123 (Apr. 8, 2019).
















          /s/ Nicolas Swerdloff                                                 March 29, 2021
Signature: ________________________________________                      Date: __________________

          Hughes Hubbard & Reed
Firm:         ________________________________________


                                                 Page 2
